PEE- CURIAM.
The plaintiff had a verdict for $4,965 for personal injuriés sustained by reason of defendant’s negligence. After a careful consideration of the record before us, we find no error sufficient to call for a reversal of this judgment, but we think the sum awarded is largely in excess of the damages sustained by him. The evidence introduced upon the trial does not show that his injuries have affected, or will affect, to any great extent, his earning capacity. Prior to the injury he received $35 per week, and subsequent thereto he received $40 per week, and it was further made to. appear by the evidence that the injuries were such that they only prevented him from performing his accustomed work for a few weeks. Under such circumstances, we think a verdict of $4,965 ought not to stand. Therefore, the judgment and order denying the motion for a new trial are reversed, and a new trial is granted, with costs to the appellant to abide the event, unless the plaintiff shall stipulate to reduce the damages recovered to $2,965; and, if such reduction be made, then the judgment as thus reduced and the order denying the motion for a new trial are affirmed, without costs to either party.